This is an appeal from a judgment of dismissal of the plaintiff's action and from an order denying plaintiff's motion for new trial.
The complaint sets up two causes of action, each predicated upon the fact of the plaintiff's expulsion from local union 971, a component part of the United Brotherhood of Carpenters and Joiners of America, consisting of a large number of local unions and members subject to its constitution and laws, made a part of the record in this case.
I approach the questions involved in the spirit that courts do not interfere with the actions of voluntary associations, as to controversies between their members as to the method and manner in which the rights of membership may be maintained and continued. It is only upon the clearest kind of showing, either that the constitution and rules are violated by the decisions of the tribunal within the organization, or that the remedies provided for appeal from or the review of the decisions of their own constituted tribunals are nonexistent or unreasonable, should courts permit their jurisdiction to be invoked. In other words, the constitution, laws, and regulations of the brotherhood are in the nature of a contract between its members, and they, as well as the brotherhood, are bound thereby; that the courts are *Page 413 
not disposed to interfere with the internal management of such associations; that the expulsion of a member, if for cause within the tribunal of the association by which it is pronounced, after notice and an opportunity to be heard and a trial conducted in accordance with the constitution, laws, and regulations of the association, is conclusive upon the civil courts. Oakes Organized Labor and Industrial Conflicts, sec. 61, and cases cited.
The plaintiff by his first cause of action seeks to recover from local union No. 971 and its codefendants the sum of $100,000 actual damages and, in addition thereto, the sum of $100,000 punitive damages for his alleged willful, wrongful, unlawful, and malicious expulsion from local union No. 971. By his second cause of action the plaintiff seeks reinstatement as a member of local union No. 971 because of his alleged wrongful and unlawful expulsion through an injunction in equity without any claim for damages. No demurrer was interposed. Upon issues joined, the case was tried to the court without a jury. It appears that, after a full hearing, the court made and caused to be entered its findings of fact and conclusions of law upon which it was adjudged and ordered that the plaintiff's actions be dismissed. The judgment, of course, necessitates a review of the findings and conclusions of law upon which it was rendered and entered. The court, among other of its findings, found as follows:
"That under the constitution and by-laws of Local Union 971 the plaintiff was afforded the right to appeal from the ruling of Local Union 971 to the International of the United Brotherhood of Carpenters and Joiners of America.
"That the plaintiff accepted the ruling of Local Union 971 and did not exhaust and has not exhausted the remedies afforded to plaintiff as a member of Local Union 971 under the constitution and by-laws of that organization."
From these findings the court deduced the following conclusions of law: *Page 414 
"That the plaintiff is not entitled to the remedy demanded in his complaint.
"That this action should be dismissed with costs to the defendants."
Subject to qualifications, it is a general rule that one seeking to set aside the decisions of a union tribunal must first exhaust his remedy in the organization before appealing to the courts, since members of such association, having voluntarily constituted tribunals to adjust their differences, should not be permitted to resort to the courts of justice to set aside the illegal awards of such tribunals as long as there is another body which has power to adjust the sentence and which has not been appealed to. Oakes Organized Labor and Industrial Conflicts, sec. 63; Martin on Modern Law of Labor Unions, sec. 317.
The constitution and laws of the United Brotherhood contains this provision: "That a member must exhaust his resources allowed by the constitution and laws of the United Brotherhood before taking his case to the civil courts."
This provision conforms to the rule above stated, and is, in my judgment, sufficiently broad in scope and intent to include any case, whatever be the nature or character of the grievance, or whether the case be one at law or in equity. The constitution and laws do not, however, provide a penalty for resorting to civil courts before exhausting all the resources allowed by the constitution and laws of the brotherhood.
The necessity of first exhausting the remedies in the organization before appeal to the courts is subject to the qualification that, when the act complained of is void for want of authority or jurisdiction, the obligation to take an appeal from the judgment of the tribunal of last resort within the organization does not exist. Local No. 7 of Bricklayers', etc., Union v. Bowen (D.C.) 278 F. 271; Oakes Organized Labor and Industrial Conflicts, sec. 63.
The constitution and laws of the United Brotherhood provides an elaborate and well-conceived scheme, *Page 415 
which may be called a code of procedure for the trial of charges against members by members. The answer of the defendants admits that the plaintiff was not tried in accordance with the laws of the organization. Being deprived of his constitutional right to be heard and tried in the manner as provided in the constitution and laws of the United Brotherhood, it follows that the procedure for the expulsion of plaintiff from local union 971 was without legal effect. Oakes Organized Labor and Industrial Conflicts, sec. 16, p. 26.
It is insisted in argument that the plaintiff, having accepted the ruling of local union 971 and not having exhausted the remedies afforded him by the constitution and laws of the United Brotherhood, particularly the right of appeal, his action was premature and was correctly dismissed. My answer to this contention is that the plaintiff's expulsion was not conducted to judgment in accordance with the constitution and laws of the organization. As above stated, the weight of authority is in favor of the position that the obligation to take the appeal allowed by the constitution and laws of the organization does not exist when the judgment is void for want of authority or jurisdiction.
There is another phase of the findings of fact which deserves brief discussion. Stress is made in the findings of the plaintiff's admission of the truth of part of the charge preferred against him. Certainly, before his summary expulsion upon motion, he was entitled under the constitution and laws of the organization to be heard and tried. The court found, however, in substance, that local union 971 had full and complete power and jurisdiction to determine whether or not the charge to which the plaintiff pleaded guilty was sufficient grounds for his expulsion from said local. This is true, but subject to the qualification that its power and jurisdiction be exercised and conducted in the manner provided by the laws and rules of the United Brotherhood of which local union 971 is subordinate.
I am not in accord with the conclusion reached by my associates that the charge preferred against the *Page 416 
plaintiff was not sufficient under the constitution and laws of the United Brotherhood to justify his expulsion from membership in local union 971, and in that it does not expressly refer to the particular provision of the constitution and laws violated.
A charge against a member of a voluntary association for breach of its laws is sufficiently specific when it apprises the member of the nature of the charge and enables him to prepare his defense. Levy v. Magnolia Lodge, I.O.O.F., 110 Cal. 297,42 P. 887. By the clear, unmistakable, and unequivocal language of the charge, the accused could not possibly be mistaken as to its nature. The record shows that he demanded a trial upon the charge, thus showing that he was acquainted with the particular provision of the laws relating to penalties. It is true the charge does not expressly refer to the particular provision of the law violated, but it does so by clear implication, which in a case of this kind is sufficient. 3 Cal. Jur. 352.
In the present condition of the record, and particularly in view of the fact that the plaintiff by his complaint seeks to recover both actual and punitive damages and reinstatement in equity because of his claimed illegal expulsion, I am of the opinion that the case should be remanded and tried in accordance with the settled rules of procedure and principles of law applicable to cases of this kind.
I concur in the order of reversal of the judgment solely upon the ground that the trial court gave a wrong reason for the dismissal of the action. *Page 417